SiiKPiiERD, C. J.,
concurring;: Under the view I have taken it is unnecessary to determine whether the statute in question should be construed as prospective only in its operation, as I am very clearly of the opinion that it did not have the effect of changing the existing law in reference to descriptions contained in deeds or contracts for the conveyance or sale of land. The statute provides that “ in all actions for the possession of or title to any real estate, parol testimony may be introduced to identify the land sued for, and fit it to the description contained in the paper-writing offered as evidence of title or right of possession, and if the jury is satisfied that the land in question is the identical land intended to be conveyed, * * * then the said paper-writing shall be deemed and taken to be sufficient in law to pass such title * * * as it purports to pass,” etc. Section 1, oh. 465, Acts 1891.
AVhatevor may have been the intention of the Legislature, it is, I think, very evident that the foregoing language does not change, in the slightest degree, the existing law upon the subject to which it refers. It is but a plain and concise exposition of the rules of the common lav/, and, *495if the Legislature intended to abrogate those rules, in whole or in part, it should have expressed such intention in the clearest, and most unmistakable manner. Statutes which “ innovate upon the common law rules of evidence,” or which “ provide for proceedings unknown to or contrary to the common law,” are construed strictly (and) “the Courts cannot properly give force to them beyond what is expressed by their words, or is necessarily implied from what is expressed.” Southerland Stat. Cons., sec. 400.
The same author also declares it to be a cardinal principle of judicial interpretation, that “whore a statute uses a word which is well known and has a definite sense at common law, or in the written law, without defining it, it will be restricted to that sense unless it appears that it was not so intended.” And he further states that “ rules of interpretation and construction are derived from the common law, anti, since that law constitutes the foundation and primarily the body and soul of cur jurisprudence, every statutory enactment is construed with reference to its cognate principles.” Sections 253-289.
Keeping in mind these well-settled principles, let us inquire whether there is anything in the statute which sustains the defendant’s contention that it was the purpose of the Legislature that the word “description” as therein employed should be so construed as to practically repeal the statute of frauds, and thus destroy in a great measure the stability of titles to the landed property of the State. AVe should be loath to attribute to the law-makers a purpose to place our State in a position of such exceptional and unenviable prominence, and I am quite sure that their real object in passing the statute may be explained upon other and more reasonable grounds to which I shall hereafter refer.
*496The statute provides that parol testimony shall be admissible for the purpose of fitting the land to the description contained in the deed, and the question is whether the word “ description ” is to be taken in its ordinary and legal signification- — that is, a description which has a legal susceptibility of being aided by testimony so as to identify the land, or whether it means a description which in law is no description whatever and is sometimes called an “insufficient description.” I am really unable to conceive of any principle upon which the latter proposition can be supported unless it be that the Legislature must have intended something different from the common law and that it is our duty to discover it and, by a process known as judicial legislation, insert it into the statute. This involves not merely the difficulty of departing from the generally accepted meaning of the terms of a statute, but also an absolute contradiction of such terms, resulting in a complete change, in many instances, in the rights of property.
In other words, instead of reading the statute — “that parol testimony may be received for the purpose of fitting the land to such a description as is recognized as legally sufficient” — we are to substitute the words “such a description as is so vague and indefinite as to have been heretofore held to be legally insufficient,” or one which, in the language of Judge Pearsox in a case similar to this (Murdoch v. Anderson, 4 Jones’ Eq., 77), is “no description” at all. I cannot see how a word in a statute having such a plain legal signification can, in the absence of something in the context requiring it, be stricken out and other words of an entirely different signification inserted in its place. The failure of the Legislature to accomplish wdrat it is argued it attempted to do, affords no warrant to the Court to supply the supposed omission. Even if the language were not altogether free from ambiguity, we should hesitate *497to place upon it the construction insisted upon, for it is a universally accepted rule that “a construction which must necessarily occasion great public and private mischief must never be preferred to a construction which will occasion neither, or not in so great a degree, unless the terms of the instrument absolutely require such preference.” Southerland, supra, 323.
If the statute means that testimony may be introduced to the jury in all cases where the description has heretofore been held void by reason of vagueness, it would be exceedingly difficult for any Court to determine what is a sufficient “insufficient description” which should be submitted to the jury. It would seem from the construction insisted upon that if there is a mere semblance of a description, however indefinite it may be, its legal sufficiency is to be determined by the jury; for if they find that the parties intended to convey a certain piece of land the description shall, by reason of such finding, be deemed in law sufficient to pass the title. It is impossible to estimate the confusion which would result from such a substantial reversal of the functions of the Court and the jury. I suppose that any attempt at a description would be sufficient to put the jury in full control of the matter without any interference on the part of the Court. Thus, if I have ten stores on Fayetteville street, in the city of Raleigh, and convey to A “a store on Fayetteville street,, in the city of Raleigh,” this will be sufficient to go to the jury, and they may determine which of the ten stores was intended to be conveyed. This, of course, would bo an abrogation of the statute of frauds. Could the Legislature have intended this? But to go still further. If I should afterwards sell to B one of the stores, specifically describing it, what is to prevent A from identifying it as the one sold to him under his vague and imperfect description? Under the statute there can be no equita*498ble principle asserted for the protection of B, as it contains no saving in favor of third persons, but expressly provides that in all cases the evidence shall be received, and if the property can be identified by the jury, then the description shall be deemed in law sufficient. If the description is thus made sufficient by the finding of the jury it must be sufficient for all purposes.
That this construction is not the true one is entirely clear by a reference to the second section of' the act, which provides “that no deed * * * shall' be declared void for vagueness in the description by reason of the use of the word 'adjoining’ instead of the words 'bounded by,’” etc. The provision was intended to meet a suggestion that there was a distinction between the words “ bounded by ” and “ adjoining,” as affecting the legal sufficiency of a description, and was rendered unnecessary by a subsequent declaration of the Court in Perry v. Scott, 109 N. C., 374. It recognizes that there is such a thing as a description which may be declared Aoid by the Court for “ vagueness,” and enacts that in certain instances it shall not be so declared void. Now, it is asked with absolute confidence, why was it necessary to provide for the cases mentioned in this section, if what had been suggested to be an “insufficient description” for “vagueness” was provided for in the first section, which is the one we have under consideration?
Very clearly there would have been no necessity for such legislation if the- present contract, and the similar one in Fortescue v. Crawford, 105 N. C., 29, were covered by the first section under the construction contended for. I think that it was the purpose of the Legislature to meet the suggestion referred to, and this is certainly all that was effected by the terms of the statute.
1 do not impute to the Legislature a purpose to enact such a law as to produce the evils which would result from *499the construction insisted upon, and I am of the opinion that the real object of the statute was such as I have indicated.'
The common law, then, not having been changed in respect to this contract, and it being void under the decision in Fortcscue’s case, supra, I concur in the ruling that there should be a new trial.